DETAILED ACTION
This office action is based on the claim set submitted and filed on 05/18/2021.
1-4, 6, 8-11, 15-17, 20, and 23-24 have been amended. Claims 7, 12, 14, 18-19, and 21 have been canceled. 
Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 and 22-23 are drawn to a system, Claims 8-11 and 13 are drawn to a method, and Claims 15-17, 20, and 24-25 are drawn to an art of manufacturer (product), and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are further directed to an abstract idea on the grounds set out in detail below.

The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for obtaining a patient physiological sensor data, determine patient condition based on sensor(s) data, using the sensor data to provide a decision for a recommended patient care. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient most suitable therapy regime for which both the instant claims and the abstract idea are defined as mental process. 
The limitations of independent claims 1, 8, 15 recite
“determine[ing] at least one parameter condition (PC) by each of the plurality of advisor circuits, wherein the at least one PC is determined at least in part upon corresponding patient sensor information (SI); determine[ing] whether to perform advisor processing or exception processing based upon the determined PC, wherein it is determined to perform advisor processing when no external condition are present to change decision support advice and wherein it is determined to perform exception processing when at least one external condition is present to change the decision support advise; form[ing] advisor information (Al), by each corresponding advisor circuit, when it is determined to perform advisor processing, the AI including the decision support advice from the determined PC for each of the corresponding advisor circuits; form[ing] exception information (El), by each corresponding advisor circuit, when it is determined to perform exception processing, the exception processing describing a set of conditions that results in an override of the AI for at least one of the corresponding advisor circuits that replaces and/or modifies the AI which may be otherwise provided by the at least one of the corresponding advisor circuits; output[ing] the AI and/or the EI from each of the plurality of advisor circuits; an arbitrator connected to each of the plurality of advisor configured to: receive[ing] the AI and/or the EI from each of the plurality of advisor; generate[ing] decision support information (DSI) based on at least one of the AI and the EI in accordance with arbitration decision rules; provide[ing] advise
The limitations, given the broadest reasonable interpretation, covers performance of the limitation in the mind that constitute Mental Processes but for the recitation of generic computer components. The claimed concept in the context of this claim encompasses the user manually the ability to observe data generated by a source, e.g. patient sensor(s), analyze the data, determine if all the data collected are either valid or not valid and make a decision to perform an action according to a guideline which are steps that constitute Mental Processes classified as observing, evaluating, judging, and provide an opinion. This abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor to 
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1-6, 8-11, 13, 15-17, 20, and 22-25 recites additional element such as “control information to the ventilation system based on the generated DSI” in claim 1, 8, 15, which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant and post/extra-solution activity, See MPEP § 2106.05(g). Moreover, the claimed concept, for example, “control” in the context of this claim encompasses the user(s) the ability to apply setting to a device or system, see (Applicant, p. 8, 12). This element also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). The claims recite other additional elements such as “controllers, sensors, memory, display” to perform the steps of obtaining data, processing and determining while using a computer to perform steps mentioned above, see (Applicant, p. 6-8). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply see (Applicant, p. 13-14, 23, 25), such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(f)(2)(v). Thus the judicial exceptions recited in claims 1-6, 8-11, 13, 15-17, 20, and 22-25 are not integrated into a practical application because the claims do not recite additional elements that impose any meaningful limits on practicing the abstract ideas.
The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself, (see, Applicant 0019, 0054). The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of obtaining data from databases, analyzing the data, and output/displaying data. (See, MPEP §2016.05(d)). Moreover, the function of controlling a device or a system (e.g. ventilator) is found to be a well-understood, routine, and conventional activity reciting a notification in a way of presenting or displaying received information1. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered 

Dependent Claims 2-6, 9-11, 13, 16-17, 20, and 22-25 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
a display wherein at least one controller is configured to render the generated DSI upon the display” in claims 2, and analogues claim limitation in 9, 16 where the claims encompass a user present a decision information but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. Further, the step, “render” in the context of the claim encompasses the user(s) the ability to provide information on a device or system where the element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). Moreover, the additional element 
“a first one of the plurality of advisor circuit is configured to determine parameter conditions for a pressure support, a second one of the plurality of advisor circuit is configured to determine parameter conditions for a ventilation and a third one of the plurality of advisor circuit is configured to determine parameter conditions for a oxygenation advisor” in claim 3, 17 and analogues claim limitation in claim 10  where the claims encompass a user present a decision information for pressure support, ventilation, and oxygenation but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible
“render[ing] the advice instructing to connect one or more sensors to the device/circuity” in claim 4, 11 where the claims encompass a user to extract and provide connection instruction to a device but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. Further, the step, “render” in the context of the claim encompasses the user(s) the ability to provide information on a device or system where the element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f).
claim 5, where the claim encompass a user to extract and provide collected information but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. Moreover, the additional element “sensors” is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity, see MPEP § 2106.05(g).
“… form one of the AI and the EI based at least in part upon parameter rule information” in claim 6, 13, 20 where the claims encompass a user to create information using rule information but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. 
“the exception processing describes a set of conditions that result in modifying rules for the decision support advice for at least one of the corresponding advisors/advisor portion” in claim 22 , 24 where the claims encompass a user to modify decision advise rules but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. Further, the step, “modifying” in the context of the claim encompasses the user(s) the ability to alter or change information where the element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to 
“determine an adjustment of a setting of the ventilation system and is configured to apply the adjustment to the setting of the ventilation system” in claim 23, 25 where the claims encompass a user to adjust and apply a setting but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. Further, the step, “adjusting”, “apply” in the context of the claim encompasses the user(s) the ability to alter or change information where the element effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components, See MPEP § 2106.05(f). Alternatively, the additional element “adjusting”, “apply” is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra-solution activity, see MPEP § 2106.05(g).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-10, 13, 15-16, 20, and 22-25 rejected under 35 U.S.C. 103 as being unpatentable over Tams, et al. (“Creating Clinical Decision Support Systems for Respiratory Medicine” – “Tams”) in view of Serrano-Morales et al. (US 2008/0208786 A1 – “Serrano”) in view of in view of Spear et al. (US 2016/0121107 A1- hereinafter “Spear”) 

Regarding Claim 1 (Currently Amended), Tams teaches a medical device for a ventilation system, the device comprising: (Tams: [p. 5335]), comprising:
a plurality of advisor circuits Tams discloses plurality of advisor circuits such as O2, CO2, EtCO2, etc. advisors , (Tams: [Fig. 1], [p. 5337]) configured to:
determine at least one parameter condition (PC) by each of the plurality of advisor circuits, wherein the at least one PC is determined at least in part upon corresponding patient sensor information (SI) Tams discloses a clinical decision support system including nearly one hundred patient parameters [parameter conditions (PCs)] that can be provided from sensors information such as SpO2 sesnors, to train the fuzzy logic inference system of the clinical decision support system to create advisors [advisors interpreted to mean a plurality of advisors] for patients' conditions implementing VentAssist advisor and Oxygenation advisor where parameters may include SpO2, ETCO2, etc. (Tams, [Fig. 1], [Pages, 5335 – 5336]) 
determine, by each corresponding advisor circuit, whether to perform advisor processing or exception processing based upon the determined PC, wherein it is determined to perform advisor processing when no external condition are present to change decision support advice and wherein it is determined to perform exception processing when at least one external condition is present to change the decision support advise Tams teaches the clinical decision support system, continuously, determines real – time clinical advice, [interpreted to mean whether to perform advisor processing] for each of the corresponding advisors [corresponding advisors], i.e. VentAssist advisor; and Oxygenation advisor based on the input of patient parameters [parameter conditions (PCs)] to each advisor [advisor] including the patient's plateau pressure, tidal volume, RR, end - tidal CO2, etc., with the VentAssist advisor [advisor], see, Figure 1; and pulse oximeter, SpO2, MAP, PEEP, and FiO2 implemented by the [advisor], and based on detecting different readings of the patient parameters (e.g. elevation of patient breathing above certain value (10 J/min) and over distended) [external condition present], see Figures 1 - 3; Page 5337, an exception process is determined (Tams: [Fig 1- 2], [Pages 5335, 5336 – 5337]) 
form advisor information (Al), by each corresponding advisor circuit, when it is determined to perform advisor processing, the AI including the decision support advice from the determined PC for each of the corresponding advisor circuits Tams teaches each of the corresponding advisors [corresponding advisors], i.e. VentAssist advisor [advisor]; and Oxygenation advisor [advisor] creates clinical advice and recommendations [clinical advice and recommendation interpreted to mean [advisor information (Al)] by evaluating and weighing [creates clinical advice and recommendations by evaluating and weighing interpreted to mean forming advisor information] the input of patient parameters [parameter conditions (PCs)] including the patient's plateau pressure, tidal volume, respiratory rate, work of breathing, end - tidal CO2, saturation implementing the VentAssist advisor, and pulse oximeter, pulse oximeter, SpO2, MAP, PEEP, and FiO2 implemented by the Oxygenation advisor. Tams teaches clinical advice and recommendations based on provided parameters [clinical advice and recommendations interpreted to mean Al (advisor information) including clinical decisions [clinical decisions interpreted to mean decision support advice], from the determined patient parameters [parameters interpreted to mean PCs [parameter conditions] including pressure support,, ventilation and oxygenation, plateau pressure, tidal volume, respiratory rate, work of breathing, end tidal CO2, oxygenation saturation, for the VentAssist advisor [advisor], see Figures 1 - 3; (and, see, Tams, at Page 5337, the VentAssist provided a clinical advice and recommendation [advisor information] whereby including a clinical decision [decision support advice]; the clinical advice and recommendations [Al (advisor information)] and pulse oximeter, SpO2, MAP, PEEP, and FiO2 for the Oxygenation advisor [Oxygenation advisor interpreted to mean corresponding advisor] (Tams: (Fig 1- 2], [Pages 5336 – 5337])
form exception information (El), by each corresponding advisor circuit Tams discloses advisor circuit detecting different readings of the patient parameters (e.g. elevation of patient breathing above certain value (10 J/min) and over distended) [external condition present], see Figures 1 - 3; Page 5337, and a recommendation is formed [exception information] to evaluate patient response such modifying settings (Tams: [Fig. 1-3, Pages 5336-5337]).
provide advice and/or control information to the ventilation system based on the generated DSI (Tams: [p. 5337]; The Oxygenation Advisor creates clinical advice for setting the appropriate PEEP and FIO2 settings.[15] The Oxygenation Advisor recommends PEEP and FIO2 settings to target SpO2)
Tams discloses an instance of providing a recommendation based on a normal parameters or physiological information [advisor information] and a recommendation based on identified  abnormal parameters or physiological information [exception information] and generating clinical decisions [decision support information] based on clinical advice and recommendations provided by the advisory system [advisory information] (Tams: [Fig 1-3], [Page, 5336]), however does not expressly disclose determining whether to perform advisor processing or exception processing based on given information and forming expectation information/recommendation in a set of conditions that override advisor recommendation.  

Serrano teaches
determine, by each corresponding advisor circuit, whether to perform advisor processing or exception processing based upon the determined PC, Serrano discloses different workflows for determining decision making process [advisor processing or exception processing], applying rules for adaptive agents [advisor circuits] where a feedback is provided by each adaptive agent [corresponding advisor circuit] to execute the process based on the particular workflow and a model manger decides which of the flows to be used (Serrano: [0029]; Rules 144 are executed and adaptive agents 146 are run in a sequence according to the particular work flow…, [0032]-[0034]).
form exception information (El), by each corresponding advisor circuit, when it is determined to perform exception processing, the exception processing describing a set of conditions that results in an override of the AI for at least one of the corresponding advisor circuits that replaces and/or modifies the AI which may be otherwise provided by the at least one of the corresponding advisor circuits  Serrano discloses a workflow for decision making process and an adaptive agents [advisor circuits] each provide its respective recommendation or decision based on input items [set of conditions] and eligibility score whereas each adaptive agent [advisor circuit] may output a feedback and provide a recommendation [decision] based on received incoming request that uses rule based logic to route request [exception process] through adaptive agents based on analyzing inputs that is considered best recommendation which will result in overriding the inputs used by the adaptive agents [advisor circuit] and recommend the alternative input [exception information] (Serrano: [0029]; Model manager 140 decides which of the flows are to be used, which rules to use and which and how many agents to use. Based on the applicable rules, model manager 140 can also create new agents and retire old agents, [0032]-[0034], [0036]; adaptive agents will be configured to output a recommendation 
output the AI and/or the EI from each of the plurality of advisor circuit Serrano discloses a primary goal where adaptive agents [advisor circuits] may be configured to output recommendation or decision [advisor information (AI) and/or exception information (EI)] and feedback scoring to identify output recommendation process for the primary goal (Serrano: [0036] [0036]; adaptive agents will be configured to output a recommendation set consisting of a list or table of input items … Post processing component 218 is used once the one or more adaptive agents have returned their respective recommendation sets. Post processing component 218 uses business rules logic to determine how to translate multiple items from the recommendation sets into an overall recommendation taking into account one or more adaptive agents' run…, [0042]; multiple goals can be pursued simultaneously and then challenged according to business criteria…, [0051]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams to incorporate forming an expectation information or recommendation for determining a process of decision and output recommendation of the standard advisor information/ recommendation or exception information/recommendation, as taught by Serrano to help providing effective and efficient management of adaptive agents and provide more effective recommendation (Serrano: [0008]).


Spear teaches
an arbitrator circuit connected to each of the plurality of advisor circuits, wherein the arbitrator circuit is configured to: Spear discloses an arbitration element [arbitrator circuit] is coupled to a lead with conductor [advisor circuits] (Spear: [0079], [0082]; Sense path arbiter 106 comprises a transient recognition element 110 and an arbitration element 112 that are coupled to the conductors 84)
receive the AI and/or the EI from each of the plurality of advisor circuits Spear discloses an arbiter analyzing electrical signal pathways defining a primary electrical pathway [advisor information (AI)] and a secondary electrical pathway [exception information (EI)] and detect lead related condition that is determined by analysis of transient recognition element analyzing signals coming from sensed physiological events [sensor information] received by the lead [advisor circuits] and identify information related to the signals [parameters condition] such as being a normal signal as using primary lead conductor [advisor information] or if a condition is present or deviation from the normal signal [exception information (EI)] (Spear: [0071], [0077]-[0079], [0083], [0084])
generate decision support information (DSI) based on at least one of the AI and the EI in accordance with arbitration decision rules Spear discloses a decision is generated based on analyzing primary and secondary lead conductor [advisor circuit] and determine if a condition [advisory information] and secondary pathways [exception information] and the arbiter will arbitrate between conductors to determine best path [process] for transmitting signals (Spear: [0078]; sense path arbiter 106 may perform the analysis of signals transmitted through the primary and secondary pathways simultaneously or sequentially for each conductor 84. The best path may be determined through comparison of the results obtained from the analysis. Those analysis results obtained by the sense path arbiter 106 are used in an arbitration scheme that selects one of the conductors 84 as the primary electrical pathway).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams in view of Serrano to incorporate the use of arbitrator to provide a decision support to a plurality of pathways recommendations, as taught by Spear which helps preventing wrong therapy decisions (Spear: [0063]).

Regarding Claim 2 (Currently amended), the combination of Tams, Serrano, and Spear teaches the device of claim 1, further comprising a display coupled to the arbitrator circuit wherein the arbitrator is configured to render the generated DSI upon the display Tams teaches the clinical decision support system implements VentAssist and the Oxygenation Advisor employing the fuzzy logic inference system and a neural network system which renders the generated clinical decisions [clinical decisions interpreted to mean decision support information] on a monitor [monitor interpreted to mean a display], for example, a ventilator physiologic monitor [display], and a respiratory monitor [display]. Figure 3 depicts implementation of the clinical decision support system, VentAssist advisor, where the clinical decision [decision 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 3 (Currently amended), the combination of Tams, Serrano, and Spear teaches the device of claim 1, wherein a first one of the plurality of advisor circuits configured to determine parameter conditions for a pressure support advisor, a second one of the plurality of advisor circuits is configured to determine parameter condition for a ventilation advisory and a third one of the plurality of advisor circuits is configured to determine parameter condition for oxygenation advisor Tams teaches the clinical decision support system includes a fuzzy logic inference system [fuzzy logic inference system interpreted to mean the program portion] configured to determine nearly one hundred patients' parameters [parameters interpreted to mean parameter conditions] for the VentAssist advisors [advisor] including an advisor for pressure support [pressure support advisor], a second advisor for ventilation [ventilation advisory], see, Figure 1, and a third advisor for oxygen saturation [oxygenation advisor], tidal volume, respiratory rate, work of breathing; and an Oxygenation advisor [advisor] configured to configure oxygenation saturation (SpO2) [oxygenation saturation (SpO2) interpreted to mean oxygenation], mean arterial blood pressure, positive and expiratory pressure (PEEP), and fractional inhaled oxygen concentration (FiO2 ) (Tams: [Pages 5335 – 5336]).

Regarding Claim 5 (Previously Presented), the combination of the combination of Tams, Serrano, and Spear teaches the device of claim 1, further comprising sensors to generate the corresponding SI Tams discloses plurality of information corresponding to the sensors (Tams: [Fig. 1]), but does not expressly discloses sensors. Spear discloses plurality of sensors such as pressure sensor, oxygen sensor or electrodes that function as a sensors to sense signals (Spear: [0042]-[0043], [claim 8])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams in view of Serrano to incorporate the use of sensors to provide information, as taught by Spear which helps preventing wrong therapy decisions (Spear: [0063]).

Regarding Claim 6 (Currently amended), the combination of the combination of Tams, Serrano, and Spear teaches the device of claim 1, wherein the DSI is one of a plurality of corresponding DSI, wherein a further controller controls each of the plurality of advisor circuits to from one of the AI and the EI based at least in part upon parameter rule information for each of the plurality of advisor circuits Tams teaches the clinical decision support system includes a fuzzy logic inference system [fuzzy logic inference system interpreted to mean the program portion] of each of the VentAssist advisor [advisor] and Oxygenation advisor [advisor] [interpreted to mean the plurality of advisors] which are each created with a rule hierarchy [rule hierarchy interpreted to mean parameter rule information] to generate correct clinical decision [clinical decision interpreted to mean DSI (decision support information) based on patient parameters and have the capability to change advisor settings [controls] such as PEEP, FiO2 (Tams: [Page 5336-5337]). However Tams does not expressly discloses a controller [interpreted as controller] having rules executed and managing each adaptive agents run using request(s) and feedback(s) for determining which recommendation pathway to be used (Serrano: [0029]; Model manager 140 is responsible for making the decisions with respect to recommendations on items. Model manager 140 includes workflows 142 which determine the steps involved in the decision making process…, [0032]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams to incorporate a model manger using rules executed for managing each adaptive agents, as taught by Serrano to help providing effective and efficient management of adaptive agents and provide more effective recommendation (Serrano: [0008]).

Regarding Claim 8 (Currently amended), the claim recites analogues limitations recited in claim 1 above, as such, are rejected for similar reasons as given above.

Regarding Claims 9 and 16 (Currently Amended), claims 9 and 16 recite substantially similar limitations to claim 2, as such, are rejected for similar reasons as given above.

Regarding Claim 10 (Currently Amended), claim 10 recites substantially similar limitations to claim 3, as such, are rejected for similar reasons as given above.

Regarding Claims 13 and 20, claims 13 and 20 recite substantially similar limitations to claim 6, as such, are rejected for similar reasons as given above.

Regarding Claims 15 (Currently amended), claim 15 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 22 (Previously Presented), the combination of Tams, Serrano, and Spear teaches the device of claim 1, wherein the exception processing describes a set of conditions that result in modifying rules for the decision support advice for at least one of the corresponding advisors Tams does not expressly discloses modifying of corresponding advisor for exception process. Serrano discloses results for decision recommendation [exception process] based on modifying adaptive advisor rules such as identifying alternative results or outcomes (Serrano: [0029], [0036], [0073]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 23 (Currently Amended), the combination of Tams, Serrano, and Spear teaches the device of claim 1, wherein the arbitrator circuit is configured to determine an adjustment of a setting of the ventilation system and is configured to apply the adjustment to the setting of the ventilation system Tams discloses creating recommended setting and adjust implement on the advisor (Tams: [p. 5337]; The Oxygenation Advisor creates clinical advice for setting the appropriate PEEP and FIO2 settings.[15] The Oxygenation Advisor recommends PEEP and FIO2 settings to target SpO2). Peterson discloses adjusting the setting (Peterson: [Fig. 16A, C], [0176]; the administrator navigates to the second controller or processing thread of the artificial intelligence architecture creator page. At step 1620, the administrator decides to acquire or modify the setup options).

Regarding Claims 24 and 25, claims 24 and 25 recite substantially similar limitations to claims 22 and 23, as such, are rejected for similar reasons as given above.


Claims 1, 11, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Tams, et al. (“Creating Clinical Decision Support Systems for Respiratory Medicine” – “Tams”) in view of Serrano-Morales et al. (US 2008/0208786 A1 – “Serrano”) in view of in view of Spear et al. (US 2016/0121107 A1- hereinafter “Spear”) in view of Peterson et al. (US 2015/0238692 A1- “Peterson”) 

Regarding Claim 4 (Currently amended), ), the combination of Tams, Serrano, and Spear teach the device of claim 3, wherein the arbitrator circuit is configured to render the DSI instructing to connect one or more sensors to the device Tams discloses rendering a DSI on a display but does not disclose instructing to connect sensors to controller. 
Peterson teaches 
the DSI instructing to connect one or more sensors to the device Peterson discloses a rendering on a display and instructions to connect a sensor(s) device to a controller (Peterson: [Fig. 15A], [0143], [0159], [0170]; the user connect needed vitals upon device prompt or selects "vital not available.")
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams, Serrano, and Spear to incorporate the decision information to provide instruction on a display, as taught by Peterson where a Caregivers may benefit from enhancements to the different decision support 

Regarding Claim 11 (Currently Amended), claim 11 recites substantially similar limitations to claim 4, as such, are rejected for similar reasons as given above.

Regarding Claims 17 (Currently Amended), the combination of Tams, Serrano, and Spear teach the memory medium of claim 15, wherein a first one of the plurality of advisor circuits configured to determine parameter conditions for a pressure support advisor, a second one of the plurality of advisor circuits is configured to determine parameter condition for a ventilation advisory and a third one of the plurality of advisor circuits is configured to determine parameter condition for oxygenation advisor Tams teaches the clinical decision support system includes a fuzzy logic inference system [fuzzy logic inference system interpreted to mean the program portion] configured to determine nearly one hundred patients' parameters [parameters interpreted to mean parameter conditions] for the VentAssist advisors [advisor] including an advisor for pressure support [pressure support advisor], a second advisor for ventilation [ventilation advisory], see, Figure 1, and a third advisor for oxygen saturation [oxygenation advisor], tidal volume, respiratory rate, work of breathing; and an Oxygenation advisor [advisor] configured to configure oxygenation saturation (SpO2) [oxygenation saturation (SpO2) interpreted to mean oxygenation], mean arterial blood pressure, positive and expiratory pressure (PEEP), and fractional inhaled oxygen concentration (FiO2 ) (Tams: [Pages 5335 – 5336]). 
wherein the arbitrator portion is further configured to render the DSI instructing to connect one or more sensors to the device Tams discloses rendering a DSI on a display but does not disclose instructing to connect sensors to controller. 
Peterson teaches 
the DSI instructing to connect one or more sensors to the device Peterson discloses a rendering on a display and instructions to connect a sensor(s) device to a controller (Peterson: [Fig. 15A], [0143], [0159], [0170]; the user connect needed vitals upon device prompt or selects "vital not available.")
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified clinical decision system of Tams, Serrano, and Spear to incorporate the decision information to provide instruction on a display, as taught by Peterson where a Caregivers may benefit from enhancements to the different decision support instructions to enable providing by the medical device more effective and efficient treatment (Peterson: [0015]).


Response to Amendment
Applicant's arguments filed 05/18/2021 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the claim objections, page 11-12, 
Examiner acknowledge the objection in the previous OA has been corrected.
Applicant's arguments with respect to the 35 U.S.C. § 101 page 12-22
In response to the Applicant argument that the examiner has failed to make a prima facie case for the rejection under 35 U.S.C. §101 and that the claims provide a patentable subject matter directed to significantly more that abstract idea, Examiner respectfully disagree. While the Applicant referenced to MPEP 2106(III), and in re Oetiker arguing the initial burden is on the office to establish a prima facie case, Examiner asserts that a prima facie case of patent-ineligibility is made when the rejection: i. identifies and clearly articulates the judicial exception recited in the claims, ii. identifies any additional elements recited in the claims, and iii. explains why the additional elements do not amount to significantly more than the exception. Notably, documentary evidence is not required to establish that an abstract idea is recited in the claim. Numerous court cases (Alice, Bilski, Diehr, Flook, Benson) did not rely on evidence to find the claims to be directed to a judicial exception without significantly more. Because the claims have been shown to recite an abstract idea that is similar to abstract ideas previously found by the courts to be abstract, and the additional elements do not amount to significantly more than the abstract idea, a prima facie case of patent ineligibility has been established. 
In response to the applicant argument that the claim contains “inventive concept” to transform the abstract idea into patent eligible. While application citing court case Alice Corp. Pty. Ltd v. CLS Bank International, the Supreme Court determined that the claim limitations such as “data processing system/apparatus,” and “communications controller,” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer. Applicant argued that the claims are not “building blocks of human ingenuity” and is specific to a problem that is unique associated with a decision support system and OA failed to examine the specification to identify the claimed advancement over the prior art decision support see MPEP 2106.04(a)(2)(III)(c). 
In response to the applicant argument that the claimed invention asserts improvement in computer capabilities and rooted in specific technology to overcome a problem for decision support system, Examiner respectfully disagree. The claims and specifications do not recite an improvement to technology, as in Enfish, 822 F.3d 1327 (Fed. Cir. 2016), but to performance of an abstract idea using well-known computer system and components and the dependent claims has been recited each and individually whereas the steps of the dependent claims recite similar steps of the independent claims of identifying patient parameters using generic devices (e.g. 
In response to the Applicant argument that the claim elements or combination of elements amounts to significantly more, Examiner respectfully disagree. The Applicant claim is reciting observations and evaluations which are acts that can be practically performed in the human mind which is similar to Bilski’s identification of the participants in a process for hedging risk, see MPEP 2106.05(h), whereas the step of control[ing] an external device has been evaluated as an extra solution activity. Applicant argument that the additional element uses the judicial exception in meaningful way to improve technology pointing to court case Diehr, arguing that the present claim is similar to Diehr using equation process to solve a technology problem, Examiner respectfully disagree. In Diehr a patent application for a "[process] for molding raw, uncured synthetic rubber into cured precision products. The process of curing synthetic rubber depends on a number of factors including time, temperature and thickness of the mold. In contrast the present claim is not reciting any specific equation to solve a technical issue rather using a known logic process, as mentioned above, for determining a process that may apply by a user while Diehr is using Arrhenius equation for curing synthetic rubber decision which held that controlling the execution of a physical process, by running a computer program. Therefore the present claim(s) is/are nor analogues to Diehr.

Applicant's arguments with respect to the 35 U.S.C. § 103 page 23-26
In response to the applicant argument regarding the references Tams, Lipscher, Peterson, and Chemel do not teach, disclose or suggest the “exception process”, Examiner respectfully disagree. The claims as recited have been interpreted under the broadest reasonable interpretation reciting exception processing which is determined based on an external condition. While Peterson discloses changing treatment path based on a new development in a patient parameters which is interpreted as “exception process”, Examiner has applied different citation in Tams teaching the feature.
In response to the applicant argument regarding the amended feature of overriding advisor of AI that replaces and/or modifies the AI and an arbitrator circuit connected to advisor circuits, Examiner finds that the Applicant argument is directed to a new feature(s) that was/were not examined in the previous OA. However, Examiner has add a new references “Serrano” and “Spear” teaching the new amended features.  
As such, Applicant's remarks with regard to Tams, Lipscher, Peterson, and Chemel in claim 1 are moot in light of the inclusion in the claim above. The 103 rejections of independent claims 8 and 15 are maintained for similar reasons.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:

https://link.springer.com/article/10.1007/s10877-013-9518-6
“Clinical Decision Support and Closed-Loop Control for Intensive Care Unit Sedation”
https://onlinelibrary.wiley.com/doi/abs/10.1002/asjc.701
The references are relevant since it discloses providing a decision making for patient ventilation by a analyzing patient parameters provided by advisors and output a recommended treatment setup.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tehrani (US2008/0236582) [Abs], [Fig 4D]